AO 2453 (Rev. 05/[5/2018} Judgment in a Criminal Petty Case (Modifled) Page 1 ofl

UNITED STATES DISTRICT COURT
soUrHERN DIsrRICT oF cALlFoRNiA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
David Juarez-Trujillo CaS€ Number: 3 : l S-mj -23086-JLB

Gregory D Obenauer

Defena'ant 's Attomey

REGISTRATI()N NO. 81493298

THE DEFENDANT:
pleaded guilty to count(s) l OfCOmplaiIlt
L__l Was found guilty to count(s) l
after a plea of not guilty. §§ ms
Accordingly, the defendant is adjudged guilty of such count(s), Which inv 'l"\“/`“€'the following offense(s):

 

Title & Section Natul'e of Offense Count Number(s!
81 1325 ILLEGAL ENTRY (Misdemeanor) l

|] The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, December 10, 2018
Date of Imposition of Sentence

NORABLE JILL L. BURKHARDT
ITED STATES MAGISTRATE JUDGE

3:18-mj-23086-JLB

